Filed 02/11/19                                    Case 19-20284                                                    Doc 14




       1   4
           Angie M. Marth, Esq. SBN 264567
       2   Shapiro, Van Ess, Sherman & Marth, LLP
           949 South Coast Drive, Suite 475
       3
           Costa Mesa, CA 92626
       4   Telephone: (877) 257-0717
           Fax: (847) 879-4836
       5   Attorneys for Movant

       6
                                     UNITED STATES BANKRUPTCY COURT
       7                              EASTERN DISTRICT OF CALIFORNIA
                                           SACRAMENTO DIVISION
       8

       9   In re:                                             ) CASE: 19-20284
                                                              ) CHAPTER: 7
      10   Duane R Zanon                                      )
      11   Carol M Zanon,                                     ) DC NO.: AMM-001 (Eastern)
                                                              )
      12                          Debtor(s).                  )
      13                                                      ) MOTION FOR RELIEF FROM
                                                              ) STAY
      14                                                      ) [[Local Rule 4001-1 and Local Rule 9014-1(f)(1)]
      15                                                      )
                                                              ) DATE: March 21, 2019
      16                                                      ) TIME: 10:00 a.m.
      17                                                      ) PLACE: 501 I Street, 6th Floor,
                                                              ) Courtroom 33
      18                                                      ) Sacramento, CA
      19

      20            The Bank of New York Mellon as Indenture Trustee for Nationstar Home Equity

      21   Loan Trust 2009-A (“Movant”), hereby moves the Court for an Order Terminating the

      22   Automatic Stay for cause pursuant to 11 U.S.C. Section 362(d)(1) and/or (d)(2) on the grounds
      23   hereafter set forth:
      24
                    1.     On January 17, 2019, Duane R Zanon and Carol M Zanon (“Debtor”) filed a
      25

      26   Chapter 7 petition in the United States Bankruptcy Court for the Eastern District of California,

      27

      28
Filed 02/11/19                                     Case 19-20284                                               Doc 14



           Sacramento Division, Case No. 19-20284. Nikki B. Farris is the duly appointed and acting
       1

       2   Chapter 7 Trustee.

       3          2.      The court has jurisdiction over this Motion for Relief from the Automatic Stay

       4   under the provisions of 28 U.S.C. Sections 157 and 1334 and 11 U.S.C. Section 362. Venue in
       5
           this Court is proper under the provisions of 28 U.S.C. Section 1409.
       6
                  3.      The Debtor’s estate includes real property commonly known as 28 Cherokee
       7
           Road, Oroville, CA 95965 (“Property”).
       8
                  4.      Movant is the holder of a Promissory Note (“Note”) in the original principal
       9

      10   amount of $184,500.00 made, executed, and delivered by borrower Duane R. Zanon and Carol

      11   M. Zanon on June 12, 2007, to NATIONSTAR MORTGAGE LLC as payee, (“Original
      12   Lender”). The Note is secured by Deed of Trust (“Deed of Trust”) encumbering real property
      13
           commonly known as 28 Cherokee Road, Oroville, CA 95965 ("Property") and is legally
      14
           described in the Deed of Trust.
      15
                  5.      The total amount due under the Note and Movant's Deed of Trust as of January
      16

      17   22, 2019, exclusive of attorneys' fees and costs, was approximately $204,653.10.

      18                  Unpaid Principal Balance:                    $176,410.13
                          Interest:                                    $18,918.50
      19                  Escrow Advance Balance:                      $1,658.75
                          Other fees and costs:                        $7,665.72
      20                  Total due:                                   $204,653.10
      21
                  6.      As of January 22, 2019, the Debtors have defaulted in their loan obligation by
      22
           failing to make regular monthly mortgage installments for the months of January 01, 2018
      23
           through and including January 01, 2019 for total arrearage of $21,779.03, exclusive of attorneys'
      24

      25   fees and costs. An additional payment of $1,675.31 has become due on February 01, 2019.

      26

      27

      28
Filed 02/11/19                                      Case 19-20284                                              Doc 14



                  7.      The Debtors claim under penalty of perjury in Schedule A – Real Property and in
       1

       2   Schedule D – Creditors Holding Secured Claims, that the real property has a fair market value of

       3   $150,000.00. True and correct copies of said Schedule A and Schedule D are attached hereto as

       4   Exhibit 5 and is incorporated herein by reference. After deducting the estimated costs of sale
       5
           and the total encumbrances from the Debtors' value of the real property, there is no remaining
       6
           equity cushion to adequately protect Movant’s interest in the real property.
       7
                  8.      Furthermore, the real property has no substantial value for the Debtors' estate.
       8
           According to Schedule A, the fair market value of the real property is $150,000.00. The real
       9

      10   property is encumbered by Movant’s deed of trust securing a debt of $204,653.10. Since the

      11   total encumbrances against the property are estimated to be $204,653.10, there is no equity in
      12   this asset for the Chapter 7 Trustee to administer.
      13
                  9.      There is cause to terminate the automatic stay so that Movant can progress
      14
           enforcement of its contractual default remedies under the Note and Deed of Trust. Pursuant to
      15
           11 U.S.C. § 362(d)(1), Movant’s interest in the Property is not protected by an adequate equity
      16

      17   cushion. Pursuant to 11 U.S.C. § 362(d)(2)(A), the Debtors have minimal to no equity in the

      18   Property; and, pursuant to §362(d)(2)(B), the Property is not necessary to an effective

      19   reorganization.
      20          WHEREFORE, Movant prays for an Order as follows:
      21
                  1.      Order Terminating Automatic Stay to allow Movant to enforce its state law
      22
           foreclosure remedies against the real property described above and to allow the successful bidder
      23
           to recover possession of said real property in accordance with applicable state laws.
      24

      25

      26

      27

      28
Filed 02/11/19                                     Case 19-20284                                               Doc 14



                  2.      That the Order Terminating Automatic Stay is binding and effective
       1

       2   notwithstanding any conversion of this case to a case under any Chapter of Title 11 of the United

       3   States Code without further notice, hearing or court order.

       4          3.      That the Order Terminating Automatic Stay be deemed effective and enforceable
       5
           immediately upon its entry with no stay on its enforcement as prescribed by Rule 4001(a)(3) of
       6
           the Federal Rules of Bankruptcy Procedure.
       7
                  4.      For such other relief as the Court deems proper.
       8

       9

      10
                                                                Shapiro, Van Ess, Sherman & Marth, LLP
      11
           DATED: February 11, 2019                             /s/ Angie M. Marth
      12                                                        Shapiro, Van Ess, Sherman & Marth, LLP
                                                                Attorneys for Movant
      13

      14

      15

      16

      17

      18

      19

      20

      21

      22

      23

      24

      25

      26

      27

      28
